Exhibit 10.1

 

   

LOGO [g45377ex10_1pg001.jpg]

 

Carpenter Technology Corporation

PO Box 14662

Reading, PA 19612-4662

 

Tel: 610.208.2000

June 3, 2010

Via Hand Delivery

 

  Re: Employment as President and CEO

Dear William A. Wulfsohn:

On behalf of Carpenter Technology Corporation (the “Company”), we are pleased to
confirm our offer to employ you on the terms below stated.

 

Title and Reporting    You will serve as the Company’s President and Chief
Executive Officer (CEO), reporting directly to the Company’s Board of Directors
(the “Board”) and its Non-Executive Chairman. You will continue to be nominated
to serve on the Board and, subject to your re-election by shareholders from time
to time, you will continue to serve as a member of the Board during your
employment, although you will not continue to receive separate compensation for
your service as a director. Start Date    July 1, 2010, or such other date
agreed between you and the Company. Annual Base Salary    $800,000 Annual Bonus
   You will be eligible to participate in the Company’s Executive Bonus
Compensation Plan, or such successor arrangement (if any) as the Board may from
time to time establish. Your target annual bonus for the fiscal year ending June
30, 2011 will be 100% of your annual base salary. Annual Equity Awards   

The Company generally makes equity awards to its senior executives annually. The
terms of those awards are determined by the Board or its Human Resources
Committee. For the fiscal year ending June 30, 2011, the following equity
incentive awards will be granted to you:

 

1) A non-qualified stock option for common stock of the Company with a



--------------------------------------------------------------------------------

  

grant date fair value, as determined by the Company, equal to $550,000. The
exercise price of this option will be the closing price of the Company’s common
stock on the grant date. This option will vest and become exercisable as
follows:  1/3 per year on each of the first, second and third anniversaries of
the grant date, subject in each case to your continued service through the
applicable vesting date.

 

2) A performance share award that, at target levels of performance, will result
in the grant of shares of common stock of the Company with a fair market value
(determined shortly following the end of the performance period) of $770,000.
Zero to 200% of these shares will be earned based on the achievement of certain
corporate performance objectives during the fiscal year ending June 30, 2011
and, to the extent earned, will vest as follows:  1/2 per year on each of
June 30, 2012 and June 30, 2013, subject in each case to your continued service
through the applicable vesting date. The relevant corporate performance
objectives will be determined by the Board or its Human Resources Committee and
communicated to you in writing.

 

3) A performance share award that, at target levels of performance, will result
in the grant of shares of common stock of the Company with a fair market value
(determined shortly following the end of the performance period) of $880,000.
Zero to 200% of these shares will be earned based on your continued service and
the achievement of certain corporate performance objectives during the three
year period ending June 30, 2013. The shares subject to the award will only be
issued, if at all, once earned and will be fully vested upon issuance. The
relevant corporate performance objectives will be determined by the Board or its
Human Resources Committee and communicated to you in writing.

 

The option award described above will be granted, and the opportunity to earn
the performance shares described above will be approved, at the same time that
annual equity incentive awards are granted or approved, as applicable, for other
executive officers in the ordinary course, but in no event later that July 30,
2010 (subject to the commencement of your employment prior to that time). Each
of these equity incentive awards will be documented following the relevant grant
date in an individual award agreement, and such award agreement will then
constitute the exclusive memorial of the terms of the award.

Employee Benefits    You will be eligible to participate in the employee benefit
programs applicable to our salaried employees generally. Under current programs,
this would include in your case $600,000 of Company-paid group term life
insurance and an opportunity to purchase, at your own cost, supplemental term
life insurance coverage.1 In addition, you will be eligible to participate

 

1 At present, the maximum supplemental term life insurance coverage available is
(i) the lesser of four times base salary or $2,000,000, less (ii) the basic
Company-paid coverage amount.

 

-2-



--------------------------------------------------------------------------------

   in the Deferred Compensation Plan for Officers and Key Employees of Carpenter
Technologies Corporation and three excess benefit plans maintained for certain
Company employees whose qualified plan benefits are curtailed by Internal
Revenue Code (“Code”) limits. The Company reserves the right to amend, modify or
terminate all these plans and programs at any time, in its discretion. Except as
herein provided, or as may be hereafter approved by the Board or its Human
Resources Committee, you will not be entitled to further compensation or
benefits. For avoidance of doubt, you will not be eligible to participate in the
Supplemental Retirement Plan for Executives of Carpenter Technology Corporation.
Relocation Benefits    As soon as practical following your start date, you will
be expected to relocate your primary residence to the general vicinity of the
Company’s principal executive offices. To facilitate this, you will be entitled
to the relocation benefits described in the attached Exhibit A. These benefits
will be administered in a manner consistent with the Company’s standard
executive relocation practices from time to time in effect. In addition, to help
defray other expenses you may incur in connection with your relocation, the
Company will pay you a one-time special bonus upon commencement of your
employment of $100,000. You agree that if you resign your employment without
“good reason” or if the Company terminates your employment for “cause” (as such
terms are defined in the attached Exhibit B) within 18 months following your
start date, you will repay to the Company the gross amount of this special bonus
within 30 days of such resignation or termination.

One-Time Special

Equity Award

   On your start date, as a one-time special equity incentive, you will be
granted a restricted stock unit award with respect to shares of common stock of
the Company with a fair market value on that date of $4,475,000. This award will
vest, and the shares subject thereto will become deliverable, as follows: 27.25%
will vest on the first anniversary of your start date, and 24.25% will vest on
each of the second, third and fourth anniversaries of your start date, subject
in each case to your continued service through the applicable vesting date. This
award will be documented as soon as practicable following your start date in an
individual award agreement, and such award agreement will then constitute the
exclusive memorial of the terms of the award.

Severance

(in the absence of a Change in Control)

  

Your employment by the Company is “at will” and may be terminated by the Company
or by you at any time. However, if your employment terminates due to a
termination by the Company without “cause” or a resignation by you with “good
reason” (each, as defined on the attached Exhibit B), you will be entitled to
receive the following severance benefits:

 

1) monthly severance payments each equal to  1/12 of your annual base salary for
a period of 18 months;

 

2) waiver of the applicable premium for COBRA continuation coverage for you
(and, if applicable, your spouse and eligible dependents) for a period of 18
months;

 

-3-



--------------------------------------------------------------------------------

  

3) reasonable outplacement services through a provider designated by the Company
for a period of 12 months (or, if less, until you obtain other employment);

 

4) the vesting of equity incentive awards that are solely time-based will be
determined ratably on a monthly basis (rather than the quarterly or yearly basis
that may otherwise apply) and an additional 12 months (or, solely with respect
to the one-time special equity award described above, the longer of an
additional 12 months or the number of months remaining until the second
anniversary of your start date) of vesting service will be credited to you for
the purpose of determining the vested status of such awards;2 and

 

5) any annual cash bonus that, but for your termination, would have been earned
by you for the fiscal year of termination, determined with respect to actual
corporate performance, pro-rated by multiplying such amount by the following
fraction: (i) the actual base salary paid to you with respect to that fiscal
year, divided by (ii) your full annual base salary.

 

The payment and provision of all the above described severance benefits is
conditioned on your execution and delivery to the Company, within 30 days
following your termination, of a general release of claims against the Company
and its affiliates in such form as the Company may reasonably prescribe, and
upon such release becoming irrevocable. Subject to compliance with this release
requirement: (i) the pro-rata bonus described above (if any) will be paid to you
at the same time as your annual cash bonus would have been payable for the
applicable year, but for your termination; and (ii) the remaining severance
benefits will be paid or provided commencing 45 days after your termination.

 

Notwithstanding the foregoing, if the termination giving rise to the
above-described severance benefits is not a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h)(1), then the benefits otherwise due to you
will instead be deferred and will not be paid until you experience such a
separation from service. In addition, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) is necessary to avoid the
application of an additional tax under Section 409A of the Code, then
notwithstanding any other provision of this letter (or any otherwise applicable
plan, policy, agreement or arrangement), any benefits that are otherwise due to
you within six months following your separation from

 

2 For example, if a time-based award was originally scheduled to vest in three
annual installments, on the first, second and third anniversaries of your date
of grant, and a severance event occurs immediately after month 14, an additional
12 months of service will be imputed to you (for a total of 26 months) and the
award will then be deemed 26/36 (or 72.2%) vested.

 

-4-



--------------------------------------------------------------------------------

  

service (taking into account the preceding sentence) will be deferred and paid
to you (together with interest at average rate for six-month T-Bills for the
month preceding your separation from service) in a lump sum immediately
following that six month period. This paragraph should not be construed to
prevent the application of Treas. Reg. §§ 1.409A-1(b)(4) or -1(b)(9)(iii) to any
amount payable to Executive. For purposes of the application of Treas. Reg. §
1.409A-1(b)(4) to this letter, each payment in a series of payments will be
deemed a separate payment.

 

The Board is presently considering the adoption of a severance plan for certain
senior executives. This plan, if adopted, would cover you and would provide you
with benefits upon a severance event that are substantially comparable to those
described above. It is not intended that you be covered by more than one
severance arrangement. Accordingly, you agree that, upon the effectiveness of
the proposed plan, the severance benefits described above will cease to apply
and your severance rights will thereafter be determined exclusively under the
terms of such plan. If the proposed plan is not adopted, or is adopted in a form
that does not provide you with substantially comparable or greater benefits,
your severance rights will continue to be determined exclusively under the terms
of this letter.

Change in Control

Severance

   To address your severance rights in connection with certain corporate
transactions, the Company will enter into a Special Severance Agreement with you
substantially in the form attached hereto as Exhibit C. For avoidance of doubt,
benefits under that agreement will be in lieu of, not in addition to, the
severance benefits described in the preceding section.

Resignation as

Director Upon

Termination

   Unless otherwise agreed between you and the Board, upon any cessation of your
service as an employee of the Company, you agree to resign from service on the
Board. Restrictive Covenants    In your capacity as President and CEO, you will
be exposed to the Company’s most sensitive and proprietary information and
technology, and will be provided with access to the Company’s most valuable and
carefully cultivated business relationships. Accordingly, your employment is
conditioned upon your execution of the Intellectual Property, Confidentiality
and Restrictive Covenant Agreement attached hereto as Exhibit D. Indemnification
   To address your right to indemnification for acts performed in your capacity
as an officer and/or director, the Company will enter into an Indemnification
Agreement with you substantially in the form attached hereto as Exhibit E.
Miscellaneous    You represent and warrant that there are no restrictions,
agreements or understandings whatsoever that would prevent or make unlawful your
execution of this letter, that would be inconsistent or in conflict with this
letter or your obligations hereunder, or that would otherwise prevent, limit or
impair your ability to be employed by the Company.

 

-5-



--------------------------------------------------------------------------------

  

Your ownership of or transactions in securities of the Company will be subject
to the Company’s insider trading policies and stock ownership guidelines from
time to time in effect.

 

Reimbursement by the Company of any expense will be subject to Company policies
and practices in effect from time to time and will be further subject to the
requirements of Treas. Reg. §§ 1.409A-3(i)(1)(iv)(A)(3), (4) and (5).

 

Any payment or transfer of property to you will be subject to tax withholding to
the extent required by applicable law.

 

The letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements and understandings of every nature between us regarding
these matters.

 

This letter will be governed by, and enforced in accordance with, the laws of
the State of Delaware, without regard to the application of the principles of
conflicts of laws.

[Signature page follows]

 

-6-



--------------------------------------------------------------------------------

To acknowledge your consent to and agreement with the foregoing, please execute
and date this letter in the space provided below and return the executed copies
to me. This letter may be signed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute a single
instrument.

 

Sincerely, CARPENTER TECHNOLOGY CORPORATION By:  

/s/ Gregory A. Pratt

  Gregory A. Pratt   Chairman and Interim President and Chief Executive Officer

Acknowledged and agreed on this

7th day of June, 2010:

 

/s/ William A. Wulfsohn

William A. Wulfsohn

 

-7-



--------------------------------------------------------------------------------

Exhibit A

RELOCATION BENEFITS

 

 

REPAYMENT AGREEMENT

 

If you resign your employment without “good reason” or your employment is
terminated by the Company for “cause” (as such terms are defined in Exhibit B
below) within 18 months following your start date, you will be required to repay
to Carpenter the gross amount of any relocation expenses paid or reimbursed
hereunder (other than any amount paid to you in respect of the purchase of your
current home, as described below under the heading “Purchase of Current Home”)
within 30 days of such resignation or termination.

 

 

ADMINISTRATION

 

Carpenter will be utilizing the services of Xonex to administer some of these
relocation benefits and to assist in the relocation process. In order to manage
relocation costs, some services and reimbursements described below are
contingent on the use of vendors or brokers specified by Xonex.

 

 

PURCHASE OF CURRENT HOME

 

Carpenter will purchase your current home from you. The purchase price payable
in respect of your current home will be determined as follows: Xonex will have
two (2) independent relocation appraisals performed on your home. The relocation
appraisals aim to determine the most likely selling price of the home after it
has been on the market for 120 days. The relocation appraisals take into account
normal marketing time, market conditions, economic factors, competition and
recent similar home sales. If the respective values of the two (2) relocation
appraisals described above are within 5% of each other, then the average of such
appraisals will represent the home value for purposes of Carpenter’s purchase of
the home. However, if the two values are not within 5% of each other, then a
third independent appraisal will be conducted and the average of the two
appraisals closest to each other in value will determine the purchase price. The
purchase will be completed as soon as practicable after the appraisal process is
completed.

 

 

HOME SALE CLOSING COSTS

 

Carpenter will pay for the following costs related to the sale of your current
home:

 

  •  

Pre-payment penalties (subject to approval)

 

  •  

Title examination

 

  •  

Transfer and recording fees

 

  •  

Required municipal fees and transfer documentation (Certificate of Occupancy,
etc.)

 

A-1



--------------------------------------------------------------------------------

An itemized list of expenses (HUD-1 settlement statement) must be submitted to
Xonex for audit and reimbursement.

 

 

HOME FINDING SERVICES

 

Upon request, Xonex will provide you with a real estate agent who is
knowledgeable about the local marketplace to assist you in finding a new home
and community. This agent will provide step-by-step assistance throughout the
home finding process.

SERVICES PROVIDED:

 

  •  

You will be provided with community and housing information through an
experienced and knowledgeable real estate agent through the Professional
Destination Services Program.

 

  •  

You will receive assistance in negotiating an offer on the home you wish to
purchase.

Before you begin house hunting, your agent can provide you with a packet of
information about the new area, tailored to your needs and interests, including
school, shopping, church, and recreation information. You will be given a tour
of the area to narrow down the communities to consider. You will then view
houses within the selected communities that meet your criteria until you find
the house that you wish to purchase.

Before you make an offer to purchase, you may request that the agent provide a
Pre-Purchase Market Analysis of the home, showing the listing and sale prices of
homes that are similar to this one, noting any features that make those homes
more or less valuable than the one you’ve chosen. This Pre-Purchase Market
Analysis will indicate the Fair Market Value Range for the home, so that you
will be prepared to begin negotiations. You will receive assistance in
negotiating strategies, information on local market conditions, and appropriate
clauses to add to the contract for protection.

Follow-up on all details of the transaction, such as mortgage loan commitment
progress, adherence to time constraints, inspection results and negotiations
will ensure that the purchase closes in a timely manner.

 

 

MORTGAGE LENDER REFERRALS

 

Carpenter has established relationships with several national lenders to assist
with the loan approval process for the purchase of a new home. These are
optional programs, and you are free to shop for a mortgage with any lender you
choose. The national lenders can provide a wide variety of mortgage programs
with competitive rates, quick approval times, and direct billing of authorized
closing costs to Carpenter.

 

A-2



--------------------------------------------------------------------------------

 

HOME PURCHASE CLOSING COSTS

 

If you are purchasing a home in the new location, Carpenter will reimburse you
for a loan origination fee or one discount point not to exceed 1% of the loan
amount, and normal and customary Borrower’s closing costs. Expenses related to
the following items are typical Borrower’s closing costs:

 

  •  

Underwriting

 

  •  

Document Processing

 

  •  

Title insurance or fees for examination of title as required by lender

 

  •  

Appraisal of the new home if required by lender

 

  •  

Escrow or closing fees charged by the title company to close the sale

 

  •  

Attorney fees

 

  •  

Recording fees

 

  •  

Assumption or transfer fees

 

  •  

Credit report charges

 

  •  

Inspection fees (usually paid prior to and outside of closing)

You are responsible for prepaid taxes, insurance, additional discount points and
mortgage interest. A copy of the final settlement statement (HUD-1) is required
and should be submitted to Xonex for audit and reimbursement.

 

 

HOUSEHUNTING TRIP TO THE NEW LOCATION

 

You and your spouse/partner are eligible for two (2) trips totaling no more than
7 nights/8 days for the purpose of locating a new residence to purchase. If air
travel is involved, please make every effort to book flights at least two
(2) weeks in advance, but at a minimum of seven (7) days in advance.

 

  •  

Carpenter will reimburse for reasonable and customary expenses for meals,
lodging, rental car, and coach airfare. Reimbursement will be made at the
prevailing IRS mileage and per diem rates, where applicable.

 

 

TEMPORARY LIVING ARRANGEMENTS

 

 

  A. Temporary Housing. Carpenter will pay for the cost of temporary housing up
to sixty (60) days if you are unable to move into your new residence immediately
upon arrival in the new location. Additional days may be approved by the Human
Resources Committee under certain circumstances. A request for additional days
should be submitted to the Human Resources Committee prior to the end of the
initial sixty (60) day period.

 

A-3



--------------------------------------------------------------------------------

  B. Temporary Storage. Carpenter will pay for the temporary storage of
household goods, when necessary, for up to sixty (60) days. This may be
extended, if necessary, by the number of days approved for additional temporary
housing.

 

  C. Meal Allowance. In the event you are unable to find temporary housing with
kitchen facilities, you will receive a meal allowance. The meal allowance is to
a maximum of $35/single, $60/couple and $15/child per day. The daily allowance
is intended to help with the cost of meals. Receipts are required and must be
submitted with the relocation expense report.

 

  D. Car Rental. Carpenter will pay for the cost of a rental car for a period
not to exceed two (2) weeks. This will allow sufficient time for Xonex to
arrange for shipment of your personal automobile, if necessary

 

  E. Reasonable Phone Calls. Carpenter will pay for reasonable phone calls home
while you are in temporary housing and your family has not yet relocated.

 

  F. Internet Access. If not provided as part of the lease agreement, Carpenter
will cover the cost for basic Internet access while you are in the temporary
housing facility.

 

 

MOVING SERVICES

 

A. TRANSPORTATION OF HOUSEHOLD GOODS AUTHORIZED FOR SHIPMENT

Carpenter will provide for the packing, transporting, and unpacking of all
normal household goods in moves arranged by Xonex. Only Xonex assigned and
authorized carriers may be used. Carpenter will also reimburse the cost of one
(1) trash removal (items being disposed of as a result of the relocation) OR
debris pick-up (disposal of packing boxes).

You are expected to use discretion concerning the moving of those possessions
that are of little value in relation to the cost of moving. Various items that
will not be shipped at Carpenter’s expense include, but are not limited to, the
following:

 

  •  

Food and perishables, combustible items, and items which may cause contamination
or damage to other goods

 

  •  

Recreational motor vehicles, boats over 14 feet, or airplanes

 

  •  

Patio slate/bricks/cement/sand

 

  •  

Indoor/outdoor plants/fertilizer

 

  •  

Disassembled vehicles and motors

 

  •  

Animals

 

  •  

Firewood/lumber/ building materials

 

  •  

Large machinery/workshop equipment

 

  •  

Swimming pools

 

  •  

Jewelry, precious stones, legal documents, stamp and coin collections, or money
(cash, securities, bonds, notes)

 

  •  

Outbuildings, storage sheds, greenhouses, or farm equipment

 

A-4



--------------------------------------------------------------------------------

  •  

Satellite dishes exceeding 24” in diameter

 

  •  

Illegal items - as per Federal regulations

In addition, gratuities and expense of food and beverages provided to the moving
crews are not eligible for reimbursement. However, they are IRS tax-deductible
moving expenses.

Carpenter and Xonex recognize that you may have certain items to move that need
disassembly/reassembly or special packing/crating that are not typically covered
in a move. Xonex will contact Human Resources to seek approval in those
instances.

The employee, spouse, or other adult authorized by the employee must be present
during the packing, loading, unloading, and unpacking of household goods and
must carefully review the inventory list prior to signing. Carpenter and Xonex
will not be held responsible for damage or loss if these procedures are not
followed.

B. ADDITIONAL AUTHORIZED MOVING SERVICES

 

  •  

Normal and customary third party services such as service of a waterbed, pool
table, crating, etc.

 

  •  

Unpacking services when requested

 

  •  

Loading and unloading on a weekday or weekend

C. COVERAGE FOR HOUSEHOLD GOODS LOSS OR DAMAGE

Carpenter provides full-replacement valuation coverage on a $6.00 per-pound
basis for the transportation of household goods, up to a maximum of $75,000. The
expense for any additional coverage available through the carrier will be the
responsibility of the employee.

Antiques, fine arts and unique items may require specific itemization and a
pre-move appraisal, at the employee’s expense, to determine whether they would
qualify for coverage or be excluded.

It is your responsibility to identify and discuss such items with Xonex and the
carrier in advance of the move. In the event that additional coverage is
required, you will be charged for such coverage by the van line. You must
present in advance written requests for exceptions.

Jewelry, precious stones, legal documents, stamp and coin collections, and money
(cash, securities, bonds, and notes) are not covered by this insurance and
should be personally transported by the employee.

D. LOSS AND/OR DAMAGE CLAIMS

In the event of loss or damages resulting from the transportation of household
goods, it is your responsibility to promptly file a claim with the van line as
soon as possible after such an occurrence. Any noticeable damage at the time of
delivery should be brought to the attention of the driver and followed up by you
with a claim in writing to the carrier. Claims must be submitted within ninety
(90) days of the delivery date. The best proof of claim is a notation on the
bill of lading, inventory listing, or delivery report. These reports may be
obtained from the carrier.

 

A-5



--------------------------------------------------------------------------------

E. TRANSPORTATION OF PERSONAL AUTOMOBILES

You may ship through Xonex two (2) personal automobiles (only fully operational
vehicles may be shipped). The shipment of additional vehicles will be at the
employee’s expense.

There will be no reimbursement for loss on sale if you sell a car in lieu of
shipping or driving.

F. APPLIANCE SERVICE

Major appliances (refrigerator, washer, dryer and range) will be installed at
the new residence, if necessary. Reimbursable expenses include the customary
cost of plumbing, electrical, labor, and materials required to disconnect major
appliances at the old location and to reconnect them to available facilities at
the new residence. Installation of 220-volt wiring is considered a home
improvement and is not reimbursable. Any special plumbing or other wiring
necessary at the new location is not reimbursable.

G. PETS

Carpenter does not pay for the relocation of pets, horses or other livestock.
Carpenter will give special consideration to employees or their family members
in need of a Service dog. Any employee wishing to transport a pet or pets will
assume all responsibility, expense and liability for such pet(s). This includes,
but is not limited to, inoculations and health certificates; the expense for air
transport, kenneling, related housing deposits and rent differential; and total
liability for injury or damage associated with the pet(s)

 

 

FINAL TRAVEL EXPENSES

 

You will be reimbursed for actual and reasonable expenses for meals, lodging and
transportation (coach or economy fare, if by air) for all eligible household
members. You will be reimbursed for mileage and tolls if you elect to drive to
the new location. Mileage will be paid at the prevailing IRS rate.

 

A-6



--------------------------------------------------------------------------------

Exhibit B

Definitions

For purposes of this letter:

“Cause” means: (i) conviction of a crime involving moral turpitude; (ii) you
become incapable of performing the duties of your employment with the Company
due to loss or suspension of any license or certification required for the
performance of those duties; (iii) conduct by you that is found by the Company
to constitute fraud, embezzlement, or theft that occurs during or in the course
of your employment with the Company; (iv) intentional damage by you to the
Company’s assets or property or the assets or property of the Company’s
customers, vendors, or employees; (v) intentional disclosure by you of the
Company’s confidential information contrary to the Company’s policies or
instructions received by you during or in the course of your employment with the
Company; (vi) intentional engagement by you in any activity which would
constitute a breach of duty of loyalty to the Company; (vii) conduct by you
found by the Company to constitute a willful and continued failure or refusal by
you to substantially perform your duties for the Company (except as a result of
incapacity due to physical or mental illness), (viii) failure to comply with the
Company’s policies or practices despite having been advised and/or instructed
regarding those policies or practices; or (ix) conduct by you that is
demonstrably and materially injurious to the Company, monetarily or otherwise,
as determined by the Company, including injury to the Company’s reputation or
conduct by you otherwise having an adverse affect upon the Company’s interests,
as determined by the Company. For avoidance of doubt, termination of your
employment due to a condition rendering you “Disabled” within the meaning of
Section 409A(a)(2)(C) of the Code will not constitute a termination “without
cause” for purposes of this letter.

“Good Reason” means the occurrence of one or more of the following without your
consent: (a) a material diminution in your base salary; (b) a material permanent
diminution in your authority, duties or responsibilities; (c) a relocation by at
least 50 miles of the Company’s principal executive offices; or (d) any other
action or inaction that constitutes a material breach by the Company of your
offer letter; provided, however, that the foregoing will constitute “good
reason” only if you provide the Company with written notice of the objectionable
event or condition within 30 days of its initial existence, the Company’s fails
to remedy the event or condition within 30 days of receipt of such notice and
you resign your employment within 30 days following the end of such cure period.

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Special Severance Agreement

AGREEMENT, dated as of the [    ] day of [                    ],
[                    ] (this “Agreement”), by and between Carpenter Technology
Corporation, a Delaware corporation (the “Company”), and [            ] (the
“Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined
herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the current Company and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
that ensure that the compensation and benefits expectations of the Executive
will be satisfied and that provide the Executive with compensation and benefits
arrangements that are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

I. Certain Definitions. A. “Effective Date” means the first date during the
Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(1) was at the request of a third party that has taken steps reasonably
calculated to effect a Change of Control or (2) otherwise arose in connection
with or anticipation of a Change of Control (such a termination of employment,
an “Anticipatory Termination”), then “Effective Date” means the date immediately
prior to the date of such termination of employment. Notwithstanding any
provision in this Agreement to the contrary, in the event of an Anticipatory
Termination, any severance payments and benefits that the Company shall be
required to pay pursuant to Section 5(a) of this Agreement shall be paid (i) if
such Change of Control is a “change in control event” within the meaning of
Section 409A of the Code, on the later to occur of (A) the date of such Change
of Control, and (B) if the Executive is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination)
(a “Specified Employee”), the first business day after the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “409A Payment Date”), and (ii) if such Change of
Control is not a “change in control event” within the meaning of Section 409A of
the Code, (A) if the Executive is a Specified Employee and the Change of Control
occurs prior to the 409A Payment Date, on the 409A Payment Date, and (B) if the
date of such Change of Control occurs after the 409A Payment Date, on the first
business day following the one-year anniversary of the date of such Anticipatory
Termination.

 

C-1



--------------------------------------------------------------------------------

B. “Change of Control Period” means the period commencing on the date hereof and
ending on the first anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate one year from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.

C. “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.

D. “Change of Control” means:

1. Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C).

2. Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

3. Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of the assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may

 

C-2



--------------------------------------------------------------------------------

be, of the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

4. Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

II. Employment Period. The Company hereby agrees to continue the Executive in
its employ, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the third anniversary of
the Effective Date (the “Employment Period”). The Employment Period shall
terminate upon the Executive’s termination of employment for any reason.

III. Terms of Employment. (a) Position and Duties. 1. During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date, (B) the Executive’s services shall be performed at
the office where the Executive was employed immediately preceding the Effective
Date or at any other location less than 50 miles from such office, and (C) the
Executive shall not be required to travel on Company business to a substantially
greater extent than required during the 120-day period immediately prior to the
Effective Date.

2. During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued

 

C-3



--------------------------------------------------------------------------------

conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.

B. Compensation. 1. Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at an annual rate
at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary that has been earned but deferred, to the Executive by
the Company and the Affiliated Companies in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs. The Annual
Base Salary shall be paid at such intervals as the Company pays executive
salaries generally. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date. Any
increase in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. The Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” shall
refer to the Annual Base Salary as so increased.

2. Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Annual Target Bonus,
where the “Annual Target Bonus” is an amount equal to the Annual Base Salary
times the Executive Bonus Compensation Plan Total Target Percentage (as most
recently approved by the Company’s Board of Directors or Human Resources
Committee for the year in which the Effective Date occurs), or any comparable
bonus under any predecessor or successor plan. Each such Annual Bonus shall be
paid no later than two and a half months after the end of the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect to defer the
receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

3. Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

4. Welfare Benefit Plans. During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and the Affiliated Companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans

 

C-4



--------------------------------------------------------------------------------

and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

5. Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

6. Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and the
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

7. Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and the Affiliated Companies at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and the Affiliated Companies.

8. Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

IV. Termination of Employment. A. Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period. If the Company determines in good faith that the Disability
(as defined herein) of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability”), it may give to the Executive
written notice in accordance with Section 11(b) of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability

 

C-5



--------------------------------------------------------------------------------

Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness that is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.

B. Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

a. the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 3(a)(1)(A)) with the Company
or any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Executive
has not substantially performed the Executive’s duties, or

b. the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company as determined by the Executive’s direct reporting
responsibility or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding the Executive, if the Executive is a member
of the Applicable Board) at a meeting of the Applicable Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel for the Executive, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the board, the Executive is guilty of the conduct described in
Section 4(b)(1) or 4(b)(2), and specifying the particulars thereof in detail.

 

C-6



--------------------------------------------------------------------------------

C. Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means:

a. the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or any other diminution in such position, authority, duties or
responsibilities (whether or not occurring solely as a result of the Company’s
ceasing to be a publicly traded entity), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;

b. any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

c. the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(1)(B), or (ii) to be based at a
location other than the principal executive offices of the Company if the
Executive was employed at such location immediately preceding the Effective
Date;

d. any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

e. any failure by the Company to comply with and satisfy Section 10(c).

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses
(1) through (5) shall not affect the Executive’s ability to terminate employment
for Good Reason.

D. Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

 

C-7



--------------------------------------------------------------------------------

E. Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, (which date shall not be more than 30
days after the giving of such notice), as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
The Company shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 4 constitutes a “separation from service” within the
meaning of Section 409A of the Code, and the date on which such separation from
service takes place shall be the “Date of Termination.”

V. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause or Disability or the
Executive terminates employment for Good Reason:

a. The Company shall pay to the Executive, in a lump sum in cash within 10 days
after the Date of Termination, the aggregate of the following amounts:

(1) the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) any accrued vacation pay,
to the extent not theretofore paid (the sum of the amounts described in
subclauses (i) and (ii), the “Accrued Obligations”), and (iii) the Annual Target
Bonus times a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination and the denominator of which
is 365 (the “Pro Rata Bonus”) ;

(2) the amount equal to three times the sum of (x) the Executive’s Annual Base
Salary and (y) the Annual Target Bonus, reduced by any lump sum severance amount
payable to the Executive pursuant to the General Retirement Plan for Employees
of Carpenter Technology Corporation or any successor thereto (the “GRP”); and

b. The Company will waive the applicable premium otherwise payable for COBRA
continuation coverage for Executive (and, to the extent covered immediately
prior to the Date of Termination, his spouse and eligible dependents) for a
period equal to 18 months.

c. To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or that the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and the Affiliated
Companies (such other amounts and benefits, the “Other Benefits”) in accordance
with the terms of the underlying plans or agreements.

 

C-8



--------------------------------------------------------------------------------

d. The Company shall at its sole expense provide the Executive with reasonable
outplacement services, at a cost not to exceed $20,000, during the one-year
period following the Executive’s Date of Termination.

Notwithstanding the foregoing provisions of this Section 5(a)(1), in the event
that the Executive is a Specified Employee, amounts that would otherwise be
payable and benefits that would otherwise be provided under Section 5(a)(1)
during the six-month period immediately following the Date of Termination (other
than the Accrued Obligations) shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), or provided on the 409A Payment
Date.

B. Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 10 days of
the Date of Termination. With respect to the provision of the Other Benefits,
the term “Other Benefits” as utilized in this Section 5(b) shall include,
without limitation, and the Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits at least equal to the most favorable benefits
provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

C. Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and the timely payment or delivery of
the Other Benefits in accordance with the terms of the underlying plans or
agreements, and shall have no other severance obligations under this Agreement.
The Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 10 days of the Date of Termination. With respect to the provision of the
Other Benefits, the term “Other Benefits” as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and the Affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and the Affiliated Companies and their families.

D. Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide to
the Executive with the Executive’s Annual Base Salary through the Date of
Termination and the

 

C-9



--------------------------------------------------------------------------------

timely payment or delivery of the Other Benefits in accordance with the terms of
the underlying plans or agreements, in each case, to the extent theretofore
unpaid, and shall have no other severance obligations under this Agreement. If
the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits in accordance with the terms of the underlying plans or
agreements, and shall have no other severance obligations under this Agreement.
In such case, all the Accrued Obligations shall be paid to the Executive in a
lump sum in cash within 10 days of the Date of Termination.

VI. Non-exclusivity of Rights. Except as otherwise provided in the last sentence
of this Section, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or the Affiliated Companies and for which the
Executive may qualify, nor, subject to Section 11(f), shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
contract or agreement with the Company or the Affiliated Companies. Amounts that
are vested benefits or that the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any other contract or agreement with
the Company or the Affiliated Companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or any other contract or agreement, except as explicitly modified by
this Agreement. Without limiting the generality of the foregoing, the
Executive’s resignation under this Agreement with or without Good Reason, shall
in no way affect the Executive’s ability to terminate employment by reason of
the Executive’s “retirement” under any compensation and benefits plans, programs
or arrangements of the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or to be eligible to receive
benefits under any compensation or benefit plans, programs or arrangements of
the Affiliated Companies, or substitute plans adopted by the Company or its
successors, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such
plan. Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 5(a) of this Agreement, the Executive shall not be
entitled to other severance pay or benefits under any severance plan, program or
policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement, or
provided under the GRP or the Severance Pay Plan for Salaried Employees.

VII. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment except as set forth in
Section 5(a)(2). The Company agrees to pay as incurred (within 10 days following
the Company’s receipt of an invoice from the Executive) at any time during the
Executive’s lifetime, to the full extent permitted by law, all legal fees and
expenses that the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, Interest.

 

C-10



--------------------------------------------------------------------------------

VIII. Reserved.

IX. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

X. Successors. A. This Agreement is personal to the Executive, and, without the
prior written consent of the Company, shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.

B. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

C. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

XI. Miscellaneous. A. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

B. All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

to the last address listed for the Executive in the Company’s books and records.

 

C-11



--------------------------------------------------------------------------------

if to the Company:

Carpenter Technology Corporation

P. O. Box 14662

Reading, PA 19612-4662

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

C. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

D. The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

E. The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

F. The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement. From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

G. Notwithstanding any provision of this Agreement to the contrary, to the
extent that the benefits provided under Sections 3(b)(4), (5), (6) and (7),
Sections 5(a)(2) and (3), and Section 7 are not “disability pay” or “death
benefit” plans within the meaning of Treasury Regulation Section 1.409A-1(a)(5),
then (i) the amount of such benefits provided during one calendar year shall not
affect the amount of such benefits provided in any other taxable year, except to
the extent such benefits consist of the reimbursement of expenses referred to in
Section 105(b) of the Code in which case a limitation may be imposed on the
amount of such reimbursements as described in Treasury Regulation
Section 1.409A-3(i)(1)(iv)(B); (ii) any benefits that are reimbursements must be
made on or before the last day of the calendar year

 

C-12



--------------------------------------------------------------------------------

following the calendar year in which the fee or expense was incurred (provided,
that the Executive shall have submitted an invoice for such fee or expense at
least 10 days before the end of the calendar year next following the calendar
year in which such fee or expense was incurred); (iii) to the extent any such
benefit is an in-kind benefit, such benefit may not be liquidated or exchanged
for another benefit; and (iv) if the Executive is a Specified Employee, during
the period from the Date of Termination until the 409A Payment Date, the
Executive shall pay to the Company an amount in cash equal to the taxable
portion of any benefit received under Section 3(b)(6) pursuant to
Section 5(a)(2) for the period from the Date of Termination until the 409A
Payment Date (the “Taxable Benefit Payment”); provided, however, that on the
409A Payment Date, subject to the provisions of this Section 12(g), the
Executive shall be entitled to receive a payment equal to the Taxable Benefit
Payment. In addition, within the time period permitted by the applicable
Treasury Regulations, the Company may, in consultation with the Executive,
modify the Agreement, in the least restrictive manner necessary and without any
diminution in the value of the payments to the Executive, in order to cause the
provisions of the Agreement to comply with the requirements of Section 409A of
the Code, so as to avoid the imposition of taxes and penalties on the Executive
pursuant to Section 409A of the Code.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

EXECUTIVE

 

[NAME OF EXECUTIVE]

CARPENTER TECHNOLOGY CORPORATION

By  

 

  Name:   Title:

 

C-13



--------------------------------------------------------------------------------

Exhibit D

Intellectual Property, Confidentiality and Restrictive Covenant Agreement

This Intellectual Property, Confidentiality And Restrictive Covenant Agreement
sets forth an agreement between [EMPLOYEE NAME] and CARPENTER TECHNOLOGY
CORPORATION and its subsidiaries (“Carpenter”). In consideration of your
employment by Carpenter, the use of Carpenter’s facilities, know-how and
experience and the compensation, rights and benefits described in that certain
employment offer letter between you and Carpenter dated     , 2010 (the “Offer
Letter”), you agree to and will abide by the following terms and conditions for
the duration of your employment by Carpenter and thereafter.

SECTION 1. INVENTIONS

The term “Inventions” shall mean any and all inventions and discoveries made,
created or conceived by you, whether alone or jointly with others, relating to
Carpenter’s business. This shall include, but not be limited to, improvements,
designs, formulas, processes, computer programs, databases, trade secrets,
proprietary information, documentation and materials. In the event of any
dispute, it is agreed that Carpenter shall be the sole judge as to whether or
not an invention relates to Carpenter business.

 

A. CARPENTER’S RIGHTS TO INVENTIONS

 

(i) Disclosure.

You agree to immediately make full written disclosure to Carpenter of any and
all inventions that are conceived or reduced to practice during your employment
by Carpenter and relate to the business and products, or to the actual or
demonstrably anticipated research or development of Carpenter (“Carpenter
Inventions”).

 

(ii) Assignment to Carpenter.

You agree that all Inventions that: (i) are Carpenter Inventions; (ii) are
developed using Carpenter’s confidential and proprietary information,
facilities, equipment and supplies; or (iii) result from work performed by you
for Carpenter, will be the sole and exclusive property of Carpenter and you
hereby assign all of your right, title and interest in such Carpenter Inventions
to Carpenter. You also agree to perform any acts necessary to accomplish this
assignment.

 

(iii) Assignment of Moral Rights.

To the extent permitted by law, you hereby assign any “moral” rights you may
have in Carpenter Inventions to Carpenter and agree to forever waive and never
assert any “moral” rights you may have in Carpenter Inventions during or after
the termination of your employment with Carpenter.

 

B. YOUR RIGHT TO INVENTIONS

 

(i) Prior Inventions.

“Prior Inventions” are inventions you made and claim an ownership interest in
prior to your employment by Carpenter or prior to executing this Agreement.

Please place your initials on one of the following two lines:

                    I have not made any Prior Inventions.

                    Prior Inventions I claim to have made are attached on a
separate piece of paper.

 

D-1



--------------------------------------------------------------------------------

If you have not listed any Prior Inventions, you agree that no Prior Inventions
exist. To the extent Prior Inventions do exist, you hereby waive any and all
rights or claims of ownership in such Prior Inventions.

If you have listed Prior Inventions, you hereby grant to Carpenter a
royalty-free, irrevocable, perpetual, world-wide license to any Prior Invention
that is now or hereafter infringed by a Carpenter product, process or method of
doing business (“Carpenter Product”) if:

(a) you were involved in the development or implementation of that portion of
the Carpenter Product that infringes upon your Prior Invention;

(b) you acquiesced or permitted other Carpenter employees to utilize your Prior
Invention in the course of their development or implementation of the Carpenter
product; or

(c) upon first learning of Carpenter’s use of your Prior Invention, you do not
immediately notify, in writing, Carpenter’s Vice President of Technology of the
infringement of your Prior Invention and the need for a license.

The listing of Prior Inventions does not constitute an acknowledgement by
Carpenter of the existence or extent of such Prior Inventions nor of your
ownership of such Prior Inventions.

 

(ii) Future Inventions.

Carpenter agrees that you will own any inventions you develop while employed by
Carpenter or thereafter as long as you develop such inventions: (1) on your own
time; (2) not while performing Carpenter work; (3) without the use of Carpenter
confidential and proprietary information, facilities, equipment and supplies;
and (4) outside the scope of Carpenter’s business.

SECTION 2. PROTECTION OF CARPENTER INVENTIONS

You agree (at Carpenter’s expense) to assist Carpenter in every proper way in
obtaining and enforcing patents, copyrights and other legal protections for
Carpenter Inventions in any and all countries. You further agree to execute all
lawful documents deemed necessary or advisable by Carpenter to obtain or enforce
such patents, copyrights and other legal protections. You acknowledge that all
original works of authorship that are made by you within the scope of your
employment by Carpenter, and that are protectable by copyright , are works made
for hire, pursuant to the United States Copyright Act (17 U.S.C. §101).

SECTION 3. CONFIDENTIAL PROPRIETARY INFORMATION

You understand that your employment by Carpenter creates a relationship of
confidence and trust with respect to any information of a confidential,
proprietary and secret nature that may be disclosed to you or otherwise learned
by you in the course of your employment at Carpenter, including but not limited
to, any confidential information of third parties disclosed to Carpenter. Such
confidential, proprietary, and secret information includes, but is not limited
to, information and material relating to past, present or future Inventions,
marketing plans, manufacturing and product plans, technical specifications,
hardware design and prototypes, business strategies, financial information, and
forecasts, personnel information, and customer lists, and is referred to
collectively in this Agreement as “Proprietary Information.”

 

A. CONFIDENTIALITY OF PROPRIETARY INFORMATION

You understand and agree that your employment by Carpenter requires you to keep
all Proprietary Information in confidence and trust for the tenure of your
employment and thereafter, and that you will not use or disclose Proprietary
information without the written consent of Carpenter, except as necessary to
perform your duties as an employee of Carpenter. Upon termination of your
employment with Carpenter, you will promptly deliver to Carpenter all documents
and materials of any kind pertaining to your work at Carpenter, and you agree
that you will not take with you any documents, materials or copies thereof,
whether on paper, magnetic or optical media or any other medium, containing any
Proprietary Information.

 

D-2



--------------------------------------------------------------------------------

B. INFORMATION OF OTHERS

You agree that during the tenure of your employment by Carpenter and thereafter,
you will not improperly use or disclose to Carpenter any confidential, or
proprietary, or secret information of your former employers or any other person.
You further agree that you have not, and during your employment with Carpenter
will not, bring any confidential, proprietary or secret information of your
former employer(s) or any other person(s) onto Carpenter property.

SECTION 4. RESTRICTIVE COVENANTS

 

A. NON-COMPETITION AND NON-SOLICITATION

You agree that during the tenure of your employment by Carpenter and for a
period of 18 months after termination of that employment (without regard to the
reason for the termination and whether the termination is initiated by you or
Carpenter) (the “Restricted Period”) you will not, on your own or together with
other persons, directly or indirectly, (i) own, manage, operate, join, control
or participate in the ownership, management, operation or control of or become
the employee of any business engaged in the research, development, manufacture,
sale, marketing or distribution of stainless steel, titanium, specialty alloys,
or metal fabricated parts or components similar to or competitive with those
manufactured by Carpenter; (ii) offer services to any business that is or has
been at any time during the preceding three year period a customer, vendor or
contractor of Carpenter; or (iii) solicit any employee of Carpenter to terminate
his or her employment with Carpenter for purposes of hiring such employee or
hire any person who is an employee of Carpenter.

 

B. REMEDIES AND ENFORCEMENT

 

(i) Equitable Relief.

You acknowledge and agree that if you breach any of the restrictive covenants
contained in this section (the “Covenants”), Carpenter will suffer immediate and
irreparable harm and injury for which Carpenter will have no adequate remedy at
law. Accordingly, in any action or proceeding to enforce the Covenants, you
agree not to assert the claim or defense that an adequate remedy at law exists.
Rather, if you breach any of the Covenants, Carpenter shall be absolutely
entitled to obtain equitable relief, including without limitation temporary
restraining orders, preliminary injunctions, permanent injunctions, and specific
performance. Carpenter will also have the right and remedy to require you to
account for and pay over to Carpenter all compensation, profits, monies,
accruals, increments or other benefits derived or received by you as the result
of such breach. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to Carpenter. In addition to the other
remedies in this section to which Carpenter may be entitled, Carpenter shall
receive attorneys’ fees and any other expenses incident to its maintenance of
any action to enforce its rights under this Agreement.

 

(ii) Extension of Restricted Period.

If you breach the Covenants in any respect, the Restricted Period will be
extended for a period equal to the period that you were in breach.

 

(iii) Judicial Modification.

If a court determines that the Covenants (or any portion thereof) are
unenforceable because of their duration, scope or otherwise, it is the intention
of the parties that such court then modify the Covenants to the minimum extent
necessary and, in their modified form, for the Covenants to then be enforceable.
Moreover, if any court holds the Covenants (or any portion thereof)
unenforceable by reason of their duration or scope or otherwise, it is the
intention of the parties that such determination not bar or in any way affect
the right of Carpenter to the relief provided above in the courts of any other
jurisdiction within the scope of such Covenants.

 

D-3



--------------------------------------------------------------------------------

(iv) Disclosure.

You agree to disclose the existence and terms of the Covenants to any person for
whom you perform services during the Restricted Period.

 

C. ACKNOWLEDGEMENTS

You acknowledge that the Covenants are reasonable and necessary to protect the
legitimate interests of Carpenter and its affiliates, that the duration and
scope of the Covenants are reasonable given the position you will hold within
Carpenter, and that Carpenter would not have entered into the Offer Letter or
otherwise agreed to employ you, unless you had agreed to be bound by the
Covenants.

SECTION 5. MISCELLANEOUS PROVISIONS

 

A. SEVERABILITY

If one or more of the provisions of this Agreement are deemed void or
unenforceable by law, then the remaining provisions will continue in full force
and effect.

 

B. GOVERNING LAW

This Agreement will be governed by the laws of the Commonwealth of Pennsylvania.
Any legal action arising out of this Agreement shall be venued in Berks County,
Pennsylvania.

 

C. SUCCESSORS AND ASSIGNS

This Agreement will be binding upon your heirs, executors, administrators, and
other legal representatives and will be for the benefit of Carpenter, its
successors and assigns.

BY EXECUTING THIS AGREEMENT, I INTEND TO BE LEGALLY BOUND BY ALL OF THE TERMS
AND CONDITIONS CONTAINED IN THIS AGREEMENT.

 

 

   

 

[EMPLOYEE NAME]     Date                                      Signature    

 

D-4



--------------------------------------------------------------------------------

Exhibit E

Indemnification Agreement

This Indemnification Agreement (“Agreement”) is made as of this      day of
            , 20     by and between Carpenter Technology Corporation, a Delaware
corporation, and                                          (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation.

WHEREAS, the Restated Certificate of Incorporation and Bylaws of the Company
require indemnification of the officers and directors of the Company, and
Indemnitee may also be entitled to indemnification pursuant to the Delaware
General Corporation Law (“DGCL”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.

WHEREAS, this Agreement is a supplement to and in furtherance of the Restated
Certificate of Incorporation and Bylaws of the Company and any resolutions
adopted pursuant thereto and any liability insurance, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Restated Certificate of Incorporation, Bylaws and insurance as adequate in the
present circumstances, and may not be willing to serve as an officer or director
without adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;

 

E-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

XII. Services to the Company. Indemnitee will serve or continue to serve, at the
will of the Company, as an officer, director or key employee of the Company for
so long as Indemnitee is duly elected or appointed or until Indemnitee tenders
his or her resignation; however, this Agreement shall not impose any obligation
on Indemnitee or the Company to continue Indemnitee’s service to the Company
beyond any period otherwise required by law or by other agreements or
commitments or the parties, if any.

XIII. Definitions. As used in this Agreement

A. A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person (as defined below) or group
(within the meaning of Section 13(d)(3) and Section 14(d)(2) of the Exchange
Act, or any successor provision) is or becomes the Beneficial Owner (as defined
below), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities;

(ii) Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in Sections
2(a)(i), 2(a)(iii) or 2(a)(iv)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a least a majority of
the members of the Board;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in substantially the same proportions as their current
ownership of stock, more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

 

E-2



--------------------------------------------------------------------------------

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than such a
sale or disposition to an entity in which the Company or its shareholders
continue to own after such a sale at least 51% of the total voting power
represented by the voting securities of such entity in substantially the same
proportions as their then current ownership of stock of the Company and have the
power to elect at least a majority of the board of directors or other governing
body of such surviving entity; and

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

For purposes of this Section 2(a), the following terms shall have the following
meanings:

(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(B) “Person” means an individual, entity, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
unincorporated organization, and a governmental entity or any department agency
or political subdivision thereof; provided, however, that Person shall exclude
(i) the Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act.

B. “Company” shall mean Carpenter Technology Corporation, and shall include, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, trustees, fiduciaries or agents,
so that if Indemnitee is or was a director, officer, employee, trustee,
fiduciary or agent of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee.
trustee, fiduciary or agent of another corporation, partnership, joint venture,
trust employee benefit program or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

E-3



--------------------------------------------------------------------------------

C. “Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent, trustee or fiduciary of the Company or of any other
corporation, partnership or joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

D. “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

E. “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent, trustee or fiduciary.

F. “Expenses” shall mean all retainers, court costs, transcript costs, fees of
experts, witness fees, private investigators, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees, reasonable attorneys’
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or in connection with seeking indemnification under this
Agreement. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee

G. “Losses” shall mean all loss, liability, judgments, damages, amounts paid in
settlement, fines, penalties, interest, assessments, other charges or, with
respect to an employee benefit plan, excise taxes or penalties assessed with
respect thereto.

H. Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee, trustee, fiduciary
or agent of the Company which imposes duties on, or involves services by, such
director, officer, employee, trustee, fiduciary or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to under applicable law.

I. The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including any and all appeals, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature and whether formal or informal, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of or
relating to the fact

 

E-4



--------------------------------------------------------------------------------

that Indemnitee is or was a director, officer, employee, agent, trustee or
fiduciary of the Company, by reason of or relating to any action taken by him or
of any action on his part while acting as director, officer, employee, agent,
trustee or fiduciary of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another Enterprise, in each case whether or not serving in such
capacity at the time any Loss or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement,
including one initiated by a Indemnitee to enforce his rights under this
Agreement.

J. “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of relevant corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses and Losses arising out of or relating to this
Agreement or its engagement pursuant hereto.

K. For purposes of Sections 3 and 4, the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(i) to the fullest extent permitted by Section 145 of the DGCL or any section
that replaces or succeeds Section 145 with respect to such matters of the DGCL,
and

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers, directors,
employees, agents, trustees, fiduciaries and other persons acting or serving at
the Company’s request.

XIV. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee was
or is, or was or is threatened to be made, a party to or a witness or
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses and Losses to the fullest
extent permitted under law.

XV. Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee was or is, or was or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses and Losses actually and reasonably incurred or
suffered by him or on his behalf in connection with such Proceeding or any
claim, issue or matter

 

E-5



--------------------------------------------------------------------------------

therein to the fullest extent permitted under law. No indemnification for
Expenses shall be made under this Section 4 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

XVI. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee was or is a party to (or a participant in) and is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter
and any claim, issue or matter related to any claim, issue, or matter on which
the Indemnitee was successful. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

XVII. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

XVIII. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

A. for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or

B. for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

C. in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Indemnitee prior to a Change of Control against the
Company or its directors, officers, employees or other indemnitees, unless
(i) the Board of Directors of the Company authorized the Proceeding (or any part
of any Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.

 

E-6



--------------------------------------------------------------------------------

XIX. Advances of Expenses. Notwithstanding any provision of this Agreement to
the contrary, the Company shall advance the Expenses incurred by Indemnitee in
connection with any Proceeding for which indemnification is or may be available
pursuant to this Agreement within 20 days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed. The Indemnitee shall qualify for advances solely upon the execution and
delivery to the Company of an undertaking providing that the Indemnitee
undertakes to repay the advance to the extent that it is ultimately determined
pursuant to Section 11(a) that Indemnitee is not entitled to be indemnified by
the Company in respect thereof.

XX. Selection of Counsel. In the event the Company is obligated under Section 8
hereof to pay, and pays the Expenses of any Proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ his counsel in any
such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not, in fact, have employed counsel approved by the
Indemnitee to assume the defense of such Proceeding, then the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company.

XXI. Procedure for Notification and Defense of Claim.

A. Indemnitee shall, as a condition precedent to his right to be indemnified
under this Agreement, give the Company notice in writing as soon as practicable
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement, provided however, that a delay in giving such
notice shall not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, such delay is materially
prejudicial to the defense of such claim. The omission to notify the Company
will not relieve the Company from any liability for indemnification which it may
have to Indemnitee otherwise than under this Agreement. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

 

E-7



--------------------------------------------------------------------------------

B. The Company will be entitled to participate in any Proceeding at its own
expense.

XXII. Procedure Upon Application for Indemnification.

A. Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 10(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (B) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, or (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

B. In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either event, Indemnitee or the
Company, as the case may be, may, within 10 days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 10(a) hereof, no Independent Counsel shall
have

 

E-8



--------------------------------------------------------------------------------

been selected and not objected to, either the Company or Indemnitee may petition
a court of competent jurisdiction for resolution of any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 11(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

XXIII. Presumptions and Effect of Certain Proceedings.

A. In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement and
the Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Company (including by
its directors or independent legal counsel) to have made a determination prior
to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

B. If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 12(b) shall not apply if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 11(a) of this Agreement.

C. The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not meet any applicable standard of
conduct under applicable law (or did or did not hold any particular state of
knowledge referred to under applicable law).

 

E-9



--------------------------------------------------------------------------------

D. Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise. The provisions
of this Section 12(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

E. Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent, trustee, fiduciary or employee of the Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

XXIV. Remedies of Indemnitee.

A. In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 11(a) of this Agreement within 30 days
after receipt by the Company of the request for indemnification, or (iv) payment
of indemnification is not made pursuant to Section 3, 4 or 5 or the last
sentence of Section 11(a) of this Agreement within ten (10) days after receipt
by the Company of a written request therefor, or , if a determination is
required by law, within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication (or, in the case of clause (i), to seek an adjudication) by the
Delaware Court or by any court in the State of Pennsylvania of his entitlement
to such indemnification or advancement of Expenses; provided, that nothing
contained in this Section 13 shall be deemed to limit Indemnitee’s rights under
Section 12(b). Alternatively, Indemnitee, at his option, may seek an award in
binding arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

B. In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

C. If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this

 

E-10



--------------------------------------------------------------------------------

Section 13, absent (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

D. The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advance of Expenses from the Company under this Agreement, under the Company’s
certificate of incorporation or bylaws as in effect from time to time or under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

XXV. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

A. The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Restated Certificate of Incorporation, the Company’s Bylaws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Restated Certificate of Incorporation, Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

B. The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
directors, officers, employees, trustees, fiduciaries and agents of the Company
with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. To the extent that
the Company maintains an insurance policy or policies providing liability
insurance for directors, officers, employees, trustees, fiduciaries and agents
of the Company or of any other corporation,

 

E-11



--------------------------------------------------------------------------------

partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Company, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee, trustee, fiduciary or agent under such policy or policies. If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

C. In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

D. The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise

E. The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

XXVI. Settlement.

A. The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding by the Indemnitee
effected without the Company’s prior written consent.

B. The Company shall not, without the prior written consent of Indemnitee,
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise which (i) includes an admission of fault of Indemnitee,
any non-monetary remedy affecting or obligation of Indemnitee, or Monetary Loss
for which Indemnitee is not indemnified hereunder or (ii) with respect to any
Proceeding with respect to which Indemnitee may be or is made a party, witness
or participant or may be or is otherwise entitled to seek indemnification
hereunder, does not include, as an unconditional term thereof, the full release
of Indemnitee from all liability in respect of such Proceeding, which release
shall be in form and substance reasonably satisfactory to Indemnitee.

C. Neither the Company nor Indemnitee shall unreasonably withhold their consent
to any proposed settlement.

 

E-12



--------------------------------------------------------------------------------

XXVII. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director or officer of the Company or as a director, officer,
employee, trustee, fiduciary or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which Indemnitee
served at the request of the Company; or (b) 1 year after the final termination
of any Proceeding, including any and all appeals, then pending in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 13
of this Agreement relating thereto.

XXVIII. Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
his heirs, executors and administrators.

XXIX. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

XXX. Enforcement.

A. The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

B. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

XXXI. Effectiveness of Agreement. This Agreement shall be effective as of the
date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee, trustee, fiduciary or other agent of the Company, or was
serving at the request of the Company as a director, officer, employee, trustee,
fiduciary or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, at the time such act or omission
occurred.

 

E-13



--------------------------------------------------------------------------------

XXXII. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties thereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

XXXIII. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.

XXXIV. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

A. If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

B. If to the Company to:

Carpenter Technology Corp

101 W. Bern Street

P.O. Box 14662

Reading, PA 19601

Attention: General Counsel

or to any other address as may have been furnished to Indemnitee by the Company.

XXXV. Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for Losses and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees, trustees,
fiduciaries and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

XXXVI. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with

 

E-14



--------------------------------------------------------------------------------

respect to any arbitration or proceeding commenced by Indemnitee pursuant to
Section 13(a) of this Agreement, the Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

XXXVII. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

XXXVIII. Miscellaneous. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. The
term including shall mean including without limitation.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

CARPENTER TECHNOLOGY CORPORATION

    INDEMNITEE By:  

 

   

 

  [Title]     Executive

 

E-15